[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                DEC 07, 2007
                               No. 06-12043                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 01-01547-CV-ASG

JULIO C. GOMEZ,



                                                             Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                            Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (December 7, 2007)

Before BARKETT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Julio Gomez appeals the district court’s denial of his 28 U.S.C. § 2255
motion to vacate, set aside, or correct his sentence based on his claim of ineffective

assistance of counsel. Gomez contends that his complaints about the performance

of his court-appointed attorney, Mr. Julio Gutierrez, Esq., and Gomez’s requests

for substitute counsel created a conflict of interests for Gutierrez that prevented

Gutierrez from adequately representing him.

      When reviewing the district court’s denial of a § 2255 motion, we review

questions of law de novo and findings of fact for clear error. Lynn v. United

States, 365 F.3d 1225, 1232 (11th Cir. 2004). A defendant attempting to show a

conflict of interest resulting in ineffective assistance of counsel “must show first,

that his attorney had an actual conflict of interest, and second, that the conflict

adversely affected counsel’s performance.” Pegg v. United States, 253 F.3d 1274,

1277 (11th Cir. 2001) (emphasis omitted). The conflict cannot be merely possible,

speculative, or hypothetical. Reynolds v. Chapman, 253 F.3d 1337, 1342-43 (11th

Cir. 2001). We will not find an actual conflict of interest unless a petitioner “can

point to specific instances in the record to suggest an actual conflict or impairment

of [his] interests.” Id. at 1343 (citation omitted).

      Several evidentiary hearings were held on this matter and based on the

record, we find no reversible error. We find meritless Gomez’s second argument

that the district court improperly relied on two Second Circuit cases as binding



                                            2
authority.

AFFIRMED.




             3